Advisory Action
	The Applicant’s after final amendments and arguments submitted under AFCP 2.0 program on 2/15/2022 have been fully considered. Claim 1 is amended. Claims 7-8 are withdrawn from examination. Claims 1-11 are pending. The amendments are not entered for the reasons stated below.
Response to Amendments and Arguments
The Applicant’s arguments that claim 1 amendment wholly overcomes the cited prior art of SATO (JP-2014150219-A and its English translation), hereinafter SATO have been fully considered and found not to be persuasive (see arguments of 2/15/2022, pages 6-7).
Applicant states that the suction hole 521d and the communication hole 531a of SATO, and the associated suction line or lines, cannot be located at the center of the glass plate 50 as the holes/lines would block the light emitted by the light emitting bodies. Further, positioning the suction hole(s) and tubing for connecting to a suction source at any other location on the glass plate 50 would require complex tubing going to the composite glass plate. For these reasons, Applicant submits that SATO fails to disclose the subject matter of amended claim 1.
	The Examiner acknowledges that the amendment overcomes the 35 USC 102(a)(1) anticipation rejection in view of SATO. However, the Examiner submits that the amendment is obvious and unpatentable over SATO and would have been rejected under 35 USC 103.
	The Examiner notes that absent of unexpected results, it has been generally recognized that it is obvious to shift location of parts when the operation of the device is [FIG. 3]}.
	The applicant’s argument regarding blocking the emitted light is not persuasive. The transfer hole and line are made of glass as described by SATO {[0018] note plate 52 is made of glass, [0019] note plate support portion 531 is made of glass thus indicating the transfer line 531a is made of glass, [FIG. 3] note that lights 63 are also below line 531}.
	Glass is transparent to light, therefore rearranging 521d/531a to exit from the center bottom of plate 52 would not have blocked the lights from elements 63.
	The Examiner also notes that contrary to the Applicant argument such rearrangement is not complex. The horizontal portion of transfer line 531a will remain in the body of 532 {[FIG. 3]}. The rearrangement only would have included the transfer of the 90-degree bend associated with numeral 521d and its relocation in the empty space 62 at the center bottom of plate 52 {[FIG. 3]}. This is well within the skill of one of ordinary skill in the art.
Therefore, and to maintain the continuity of the application for its potential appeal, the amendments are not entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748